                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PIETRO PASQUALE-ANTONI SGROMO,                    Case No. 19-cv-08170-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                           QUASH
                                   9             v.
                                                                                           Re: Dkt. No. 48
                                  10     LEONARD GREGORY SCOTT, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant and Petitioner Leonard Gregory Scott’s motion to

                                  14   quash third-party subpoenas. See Dkt. No. 48. This action to confirm the arbitration award is not

                                  15   an opportunity to obtain wide-ranging discovery. And in any event, Plaintiff and Cross-Petitioner

                                  16   Pietro Pasquale-Antonio Sgromo has already filed his opposition and cross-petition to the motion

                                  17   to confirm the arbitration award and did not indicate that he required further discovery to support

                                  18   his opposition or cross-petition adequately. See Dkt. Nos. 30, 32. The Court accordingly

                                  19   GRANTS the motion to quash. The subpoenas that Mr. Sgromo issued to the following entities

                                  20   are hereby QUASHED: Comerica Bank, Wells Fargo Bank, T-Mobile; The San Francisco Police

                                  21   Department; Blair Keck, DDS; Ulf Fritz Bredeek, MD; Ricky Tong; and Patrizzio Fumigalli.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/30/2020

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
